                                            Case 3:20-cv-03996-RS Document 7 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         MARQUISE THOMPSON,
                                   7                                                    Case No. 20-cv-03996-RS (PR)
                                                        Petitioner,
                                   8
                                                 v.                                     ORDER OF DISMISSAL
                                   9
                                         JOHN DOE,
                                  10
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has not complied with the Court’s instructions to file a petition and an
                                  14   application to proceed in forma pauperis (IFP). Accordingly, this federal habeas action is
                                  15   DISMISSED (without prejudice) for failing to comply with the Court’s order and for
                                  16   failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  17          Because this dismissal is without prejudice, petitioner may move to reopen the
                                  18   action. Any motion to reopen must contain (i) a petition on this Court’s form; and
                                  19   (ii) a complete IFP application (or full payment for the $5.00 filing fee). A complete IFP
                                  20   application includes the application form itself, a properly completed certificate of funds
                                  21   signed by an authorized prison officer, and a prison trust account statement showing
                                  22   transactions for the last six months. The Clerk shall enter judgment in favor of respondent,
                                  23   and close the file.
                                  24          IT IS SO ORDERED.
                                  25                  10 2020
                                       Dated: August ___,
                                                                                        _________________________
                                  26
                                                                                            RICHARD SEEBORG
                                  27                                                      United States District Judge
                                  28
